Case 1:19-ev-00020-SKC Doeument 4 Filed 01/10/19 USDC Co|orado Page 1 of 1

!\t) 399 (Glfii‘)) Wai\'er ot`t|ie Servicc ofSummons

 

UNI'riar) S'r/\'riis Dis'rRiCr Coua'r
for the
l)istrict of Colorado

|`v‘i_ae_ii_us_h|a B§urnann, individually and et a|;_ vi )
f)t'rrinft']_§f )

v. ) Civii Aetion No. 1:iQ-ev- 20
_Dy_riamie Reeovery Solutions, i_|_C et al.__m )
Dejendcrnt )

WAIVER ()F 'I`IIE SERVICE ()F SUMl\/I()NS

'fo: Yaai<ov i§aks_!_Esq. _ _ _ n
(i`\'ame ofthe plaintiffs crrlo.rr.'ey or unrepresented pl'crirrt{/])

l have received your request to waive service ofa summons in this action along with a copy ol`thc complaint
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

l. or the entity l represent_ agree to save the expense ofserving a summons and complaint in this ease.

l understand that lt or the entity l represent will keep all defenses or objections to the lawsuit the court`s
jurisdiction and the venue ofthe action but that l waive any objections to the absence ofa summons or of service

l also understand that lt or the entity l represent must file and serve an answer or a motion under Rule 12 within
60 days from _ _ 01/07!20‘|9_ l . the date when this request w' ‘ . ‘9 days if it was sent outside the
United States). Ifl fail to do so. a defauitjudgment will be entered aga' me or th ent ty l represent

      
  

  

l.)ate: ___ 0__1_[0`7/20'|7977 w

     
 

" nature off e rey or unre;).re.s'eirte¢." party

  

Dynarnie R__e_eovery Soiutions,__Ll___C Jason l-iink|e
P)'i`med name ofprrr.t'_i" waiving Serw`c'e rl/'swmrrrm.s' f’rirrrec.r' marie
Dynamie Recovery So|utions, LLC
135 interstate Bou|evard, Suite 6
Greenvii|e, S_C 29615

.iir."r.'lre.s'.r

_V lin jasonh@gotodrs.eorn
[;`--rnrn`l rtc/dress-

_ learn 509-eeoa

'I"e/e,i)ln)ne number

 

Dut_v to l\voir.l l?nuecessary l‘prenses ol`Serving a Summons

Rute fi ofthe liederal Rules c)l`Ci\ril l’rocedure requires certain defendants to cooperate in saving unnecessary expenses ot`servine a summons
and complaint /\ defendant who is located in the llnited Slates and who fails to return a signed waiver of service requested by a plaintiff located in
the linited States will be required to pay the expenses oi`serviee_ unless the defendant shows good cause for the i`ailure.

"Good cause" does nor include a beliefthat the lawsuit is groundless or that it has been brought in an improper venue. or that the court has
oojurisdietion over this matter or over the defendant or the defendant’s property

li`the waiver is signed and returned you can still make these and all other defenses and objections but you cannot object to thc absence of

a summons or ofservice.

ll`you waive service. then you must. within the time specified on the waiver l`orm. serve an answer ora motion under Rule 12 on the plaintiff

and file a copy with the court. By signing and returning the waiver fornL you are allo\\:d more time to respond than ifa summons had been ser ed.

